sors t= Cage 13-40360-EMt -Doc.65: Filed 03/43/19 ; Page-tof 3 0 1) 4

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

 

 

 

 

www.fisb.uscourts,
CHAPT Indivi just tof Debts

Cl Original Plan

Cj "Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)

{ai} Third Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)
DEBTOR: Ivan Martinez JOINT DEBTOR: Yahaira Martinez CASE NO.: 13-40360-LMI
SS#: xxx-xx- 2545 © SS#: xxx-xx-1924
I, NOTICES

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: | Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result ina

partial payment or no payment at all to the secured creditor [i] Included CL] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set :
out in Section III ["] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VITI {m} Included [-] Not included

 

Il. P. GTHO ND DEBT: * ATT’ Ey'

A, MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1, $1,177.55 formonths_ 1 to_59_ ;
2. $1,631.03 for months_ 60 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: CJ NONE [] PROBONO
Total Fees: $7106.03 Total Paid: $1500.00 Balance Due: $5606.03
Payable $67.37 /month (Months 1 to 59 )

Payable $1,631.03 /month (Months £0 to 60 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$5,475.00 (Previously Awarded) + $1,631.03 (via Fee App) = $7,106.03

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

I. T E c s
A. SECURED CLAIMS: [7] NONE

 

{Retain Liens pursuant to 11 U.S.C, §1325 ROLGS!) Mortgage(s)/Lien on Real or Personal Property:
1. Creditor: piaza de Las Fuentes Condo Assoc., Inc.
Address: c/o Lisa M. Saunders, , Arrearage/ Payoff on Petition Date
Esq.,
7232 West Sand Lake Regular Payment (Maintain) $174.92 ‘month (Months 1 to 59 _)

Rd., Ste. 202
Orlando, FL 32819

Last 4 Digits of

 

 

 

 

LF-3) (rey, 10/3/17) Page | of
soiree - 4 Gase-13-40360-LMI... Doc.65.....Filed. 03/13/19 . Page 2 of.3... cp eeeeeeneee.

‘

 

Debtor(s): Ivan Martinez , Yahaira Martinez Case number: 13-40360-LMI

 

Account No.: 9660 a
Other: _— a

 

[m@] Real Property - Check one below for Real Property:
[Principal Residence ' (_JEscrow is included in the regular payments
[mjOther Real Property {mi The debtor(s) will pay [Mi]taxes _[Miinsurance directly

Address of Collateral: !
701 McDougall Ct., #F oo
Orlando, FL 32809"

[-] Personal Property/Vehicle
Description of Collateral:

B. VALUATION OF COLLATERAL: [] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1, REAL PROPERTY: [[] NONE

 

 

 

 

 

1. Creditor: Plaza de Las Fuentes Condo : | Value of Collateral: $45,000.00 Paymen
Assoc., Inc. as _
=< | Amount of Creditor's Lien: $0.00 Total paid in plan: $0.00
Address: ¢/o Lisa M. Saunders, Esq., ” Lie oT
7232 West SandLakeRd., :‘| 20-7
Ste. 202 Interest Rate: 0.00% $0.00 /month(Months 1 to 60)
Orlando, FL 32819

Check one below:

Last 4 Digits of Account No.: 9660
—————— |] Escrow is included in the monthly

Real Property mortgage payment listed in this section
[_]Principal Residence (a The debtor(s) will pay

[=] Other Reali Property 4 1 [Mltaxes {@)insurance directly
Address of Collateral:

701 McDougall Ct., #F
Orlando, FL 32809

 

 

 

2. Creditor: Bank of America, N.A. Value of Collateral: $45,000.00 Payment
Address; 4161 Piedmont Parkway Amount of Creditor’s Lien: $111,287.69 _| Total paid in plan: $51,262.16
Greensboro, NC 27410
Last 4 Digits of Account No.: 8150 _| Interest Rate: 5.25% $868.85 _/month (Months _1 to 59)
Real Property _| Check one below:
L_|Principal Residence '|L_] Escrow is included in the monthly
{m|Other Real Property :| _ mortgage payment listed in this section
': [i] The debtor(s) will pay
Address of Collateral: ~ : ;
701 McDougall Ct., #F .! ,[B]taxes  [M]Jinsurance directly
Orlando, FL 32809

 

 

 

 

 

 

2. VEHICLES(S): {l] NONE
3. PERSONAL PROPERTY: fa) NONE
C. LIENAVOIDANCE [MJ]NONE =

D. SURRENDER OF COLLATERAL! ‘Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[a] NONE

LF-31 (rev. 10/3/17) Page 2 of 3
a | oo ns oo] Pe | po

pom .  Cagse-13-40360-LMI., Doc 65... Filed.03/13/19.... Page 3 of 3...

Debtor(s): Ivan Martinez , Yahaira Martinez Case number: 13-40360-LMI

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

 
   

fal NONE
IV. TREATMENT OF FEES AND PRIORIT Y CLAIMS {as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THA RS(S)' A SI
B. INTERNAL REVENUE SERVICE:

C. DOMESTIC SUPPORT OBLIGATION(S): fm] NONE
D

. OTHER: [lm] NONE

Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A, Pay $23.29 /month (Months 1 to 59 )

Pro rata dividend will be calculated’ by the Trustee upon review of filed claims after bar date.
B. [(_] If checked, the Debtor(s) will aimend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [ai] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VIL EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this

section shall not receive a distribution from the Chapter 13 Trustee.
{[e] NONE

Vol. INCOME TAX RETURNS AND REFUNDS: ] NONE

[&) The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendeney of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the'Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

VIN. N- P IONS [2] NONE

{™] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Debtor's counsel reserves the right to modify the plan to provide for any pre-petition and post-petition work performed on the
Debtor's behalf that exceeds the amount currently included in the plan.

["] Mortgage Modification Mediation og

we
i

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Debtor © S ~-29-/9 hau. Maa Debtor dl A7-[ 4

 

Ivan Martinez Date ahaira Martinez Date

 

Attorney with permission to sign on | Date.
Debtor(s)' behalf i

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by. counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) / Page 3 of 3

 
